IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DHI MORTGAGE COMPANY, LTD., A                          No. 69785
                 TEXAS LIMITED PARTNERSHIP,
                 Appellant,
                 vs.
                 STEVEN M. BETSINGER,
                                                                             FILED
                 Respondent.                                                 MAR 1 7 2016
                                                                            TRACE K_ UNDRMAN
                                                                         CLERK F 'PREME COURT
                                                                        BY      '
                                                                              DEPUTY CLERK

                                       ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on February 18, 2016,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.'
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K LINDEMAN

                                                            BY:   aak t
                 cc: Hon. Kathleen E. Delaney, District Judge
                      McDonald Carano Wilson LLP/Reno
                      McDonald Carano Wilson LLP/Las Vegas
                      Feldman Graf
                      Eighth District Court Clerk


                        "In light of this disposition, respondent's motion to dismiss appeal
 SUPREME COURT   filed on February 26, 2016, is denied as moot.
            OF
      NEVADA



CLERK'S ORDER

 (01-1947    e
                                                                                     IG-o35-79